Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending.
Claims 1-19 are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-9 are directed toward a method (i.e. a process), claims 10-18 directed toward a system (i.e. machine), and claim 19 is directed towards a non-transitory computer readable medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 10, and 19 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a mental process but for the recitation of generic computer components. 
Claim 1 recites: “A method of providing interactive clinical decision support for drug dosage reduction, comprising: generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; receiving periodic patient monitoring including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect; determining, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient; recommending at least one medication or therapy for the indicated side effect; and determining a prescription adjustment based on the revised glide path”.
The limitations of providing interactive clinical decision support for drug dosage reduction, comprising: generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; receiving periodic patient monitoring including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect; determining, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient; recommending at least one medication or therapy for the indicated side effect; and determining a prescription adjustment based on the revised glide path, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a mental process that a doctor should determine when adjusting a patient’s prescription but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claims 10 and 19 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a mental process because it recites a mental process that a doctor should determine when adjusting a patient’s prescription but instead automates the process via a computer model.
Dependent claims 2-9 and 11-18 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, and 19. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-19 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “memory”, “processor”, “machine learning”, “artificial intelligence”, and “non-transitory computer readable medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0014]-[0015], and [0023], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “a memory storing computer-executable instructions” and “a processor configured to execute the computer-executable instructions”, which amounts to limiting the abstract idea to the field of/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving periodic patient monitoring”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-9 and 11-18 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 10, and 19, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. For example, the insignificant extra solution activity of “receiving periodic patient monitoring” is well-understood, routine, conventional because Kadhiresan et al. (US 20060089592 A1) discloses this limitation at paragraph [0109] and in Takehara et al. (US 20080201173 A1) at paragraphs [0141] and [0243].
Dependent claims 2-9 and 11-18 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 10, and 19, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon (US 20200022416 A1) in view of Shelton (US 20140364839 A1).
Regarding claim 1 Alarcon teaches a method of providing interactive clinical decision support for drug dosage reduction, comprising: including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect (Alarcon, [0233]: “Alternative visual analog scales can be implemented for applications configured to provide dosing recommendations for other conditions, including, but not limited to anxiety, depression, mental focus, tremors, intestinal distress, urge to smoke and appetite management… For example, other than numerical scale questions, the application can ask questions from Amsterdam Resting State Questionnaire, the Brunel Mood Scale questionnaire, the Fagerstrom Test For Nicotine Dependence (FTND), the Minnesota Nicotine Withdrawal Scale (MNWS) Shiffman Craving Scale (SCS), the Wisconsin Smoking Withdrawal Scale (WSWS), the Cigarette Withdrawal Scale (CWS), the Mood and Physical Symptoms Scale (MPSS), the Questionnaire on Smoking Urges (QSU) or the Single rating of craving Smoker Complaint Scale (Schneider)”); determining, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient (Alarcon, [0207]: “ In such cases, the data analysis program 1805 can be configured to extrapolate an effect response prediction by analyzing the records of doses and responses stored in database 1600. This can be accomplished via one or more data mining techniques, including, but not limited to: tracking patterns, classification, association, outlier detection, clustering, regression and prediction”); and adjusting the initial glide path using a second machine-learning model trained to select adjustments that improve the success probability (Alarcon, [0213]: “This is necessary because if a significant time has passed since the previous dose/inhalation, the next dose may need to be adjusted in order to ensure the that the effect will wear off by the time that the user initially set in block 3103” and [0233]); recommending at least one medication or therapy for the indicated side effect (Alarcon: [0164]: “Data analysis program 1805 can also be configured to extrapolate other patterns or find other correlations, including, but not limited to: drug interactions, side effects, tolerance build-up, adaptation, treatment of disease, improvement of physical or mental condition, and food interactions. The data analysis program 1805 can adjust recommendations in response to such patterns. For example, it may notice that users tend to develop a tolerance to a certain inhalation media and can adjust the recommendation in order to compensate accordingly”); and determining a prescription adjustment based on the revised glide path (Alarcon, [0164] and [0183]: “The potential benefits of remote control dosing include enabling third-parties to monitor the effects of dosing and adjust dosing accordingly, improving adherence to the correct dosing schedule, and ensuring the correct amount of inhalation media is consumed, thus reducing the likelihood of under-dosing and over-dosing. Data collected through monitoring remote control dosing by professionals can be used as training data to train machine learning systems to perform the dose recommendation function”). Alarcon does not teach generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; receiving periodic patient monitoring. However, Shelton teaches generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival (Shelton, Abstract: “The drug delivery control means comprises a controller, e.g., a microprocessor or microcontroller which is operable to automatically reduce the rate of drug delivery over a certain reduction interval (e.g., multiple days) from an initial dosage value to a final dosage value”, [0008], [0009], and [0027]: “FIG. 3B shows how the daily delivery rate is reduced from an initial value to a final value (shown as zero) over a 14 day interval”); receiving periodic patient monitoring (Shelton, [0008]: “dosage reduction is achieved over an interval comprised of multiple periods, where a period may, for example, comprise 4, 12, or 24 hours. An initial delivery profile specifies an initial delivery rate (or rates). Delivery rates for each subsequent period within the reduction interval are determined by applying a calculated reduction rate (typically a percentage) to the delivery profile for the preceding period”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alarcon to incorporate the teachings of Shelton and account for a method of providing interactive clinical decision support for drug dosage reduction, comprising: generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; receiving periodic patient monitoring including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect; determining, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient; recommending at least one medication or therapy for the indicated side effect; and determining a prescription adjustment based on the revised glide path. Doing so would reduce the drug dosage delivered to the patient, reduce the drug dosage gradually, and/or terminate delivery of a drug as an initial step in preparation for changing the drug formulation (Shelton, [0003]-[0006]).    
Regarding claims 2 and 11 Alarcon teaches estimating a success probability of the baseline glide path for the patient using a machine-learning model trained on labeled past patient outcomes (Alarcon, [0207]: “In such cases, the data analysis program 1805 can be configured to extrapolate an effect response prediction by analyzing the records of doses and responses stored in database 1600. This can be accomplished via one or more data mining techniques, including, but not limited to: tracking patterns, classification, association, outlier detection, clustering, regression and prediction”); and adjusting the initial glide path using a second machine-learning model trained to select adjustments that improve the success probability (Alarcon, [0213]: “This is necessary because if a significant time has passed since the previous dose/inhalation, the next dose may need to be adjusted in order to ensure the that the effect will wear off by the time that the user initially set in block 3103”). Alarcon does not teach generating the initial non-linear glide path of recommended dosages comprises: determining a baseline glide path from the initial dosage to the goal dosage based on a guideline for the drug. However, Shelton teaches generating the initial non-linear glide path of recommended dosages (Shelton, Abstract, [0008], [0009], and [0027]) comprises: determining a baseline glide path from the initial dosage to the goal dosage based on a guideline for the drug (Shelton, Abstract and [0009]: “Based on this information and the initial dosage information contained in the stored initial delivery profile, a system in accordance with the invention operates to calculate a reduction rate which is then used to periodically reduce the delivery rates until the rates appropriate to the final dosage value are reached”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alarcon to incorporate the teachings of Shelton and account for generating the initial non-linear glide path of recommended dosages comprises: determining a baseline glide path from the initial dosage to the goal dosage based on a guideline for the drug estimating a success probability of the baseline glide path for the patient using a machine-learning model trained on labeled past patient outcomes; and adjusting the initial glide path using a second machine-learning model trained to select adjustments that improve the success probability. Doing so would reduce the drug dosage delivered to the patient, reduce the drug dosage gradually, and/or terminate delivery of a drug as an initial step in preparation for changing the drug formulation (Shelton, [0003]-[0006]).
Regarding claims 3 and 12 Alarcon further teaches determining the revised glide path, using one or more machine learning algorithms, comprises determining that a predicted success probability of the initial glide path based on a data record for the patient (Alarcon, [0162]: “Such extrapolations or correlations can be used to identify the optimal dose information for user n. Modern data mining techniques offer many approaches to make such extrapolations, including, but not limited to: tracking patterns, classification, association, outlier detection, clustering, regression and prediction. Data analysis program 1805 can employ one or more of these techniques in order to identify the optimal dose for user”), the at least one drug withdrawal scale score and the at least one anxiety scale score for the patient is less than a threshold (Alarcon, [0182]: “In certain cases, where the user requests a dose of a first constituent, the amount of one or more other constituents calculated to be in the dose after application of the dose compensation process 2210 can exceed threshold values. A list of dose constituent threshold values can, therefore, also be stored in memory 1503, memory IC 205, computing device 1803 or database 1600. By way of example, a threshold can be related to constituent toxicity at a level identified through pharmacological studies. Dose compensation process 2210 can be configured to automatically calculate the amounts of other constituents present in the inhalation media dose, notify the user if such amounts exceed any thresholds, and provide the user with a course of actions to take such as aborting the dose or adjusting the inhalation media dose” and [0234]: “When the amount of inhalation media drops below a threshold, the application can provide a notification to the user that in-line constituent cartridge 3510 is running low”).
Regarding claims 4 and 13 Alarcon further teaches determining the revised glide path, using one or more machine learning algorithms, comprises adjusting the initial glide path using 24Docket No: 040477.00006 a second machine-learning model trained to select adjustments that improve the predicted success probability (Alarcon, [0164] and [0204]).
Regarding claims 5 and 14 Alarcon further teaches determining, using one or more machine learning algorithms, the revised glide path comprises adjusting the estimated time of arrival (Alarcon, [0131], [0140], [0141], and [0154]: “Data elements related to product consumption, including, but not limited to: dose event time, dose event duration, dose quantity, dose properties and inhalation media amount remaining are typically generated or updated by the control device 100”).
Regarding claims 6 and 15 Alarcon further teaches determining the prescription adjustment based on the revised glide path comprises: determining a current supply of prescribed medication that can satisfy doses according to the revised glide path; and recommending prescribing additional doses for unsatisfied doses of the revised glide path (Alarcon, [0083]: “In addition, the running total number of counts recorded in the memory IC 205 can be used by the control circuit 120 to determine how far it must retract the plunger driver 116 in order to provide for the separation of the cartridge 200 from the housing 101”, [0160]: “FIG. 20 shows a dose recommendation process 2000 by which the dosing network system 1800 can determine and provide dosing suggestions to the user. Dose recommendation process 2000 can contain information pertaining to a plurality of users”, and [0164]: “The data analysis program 1805 can adjust recommendations in response to such patterns. For example, it may notice that users tend to develop a tolerance to a certain inhalation media and can adjust the recommendation in order to compensate accordingly”).
Regarding claims 8 and 17 Alarcon further teaches the initial non-linear glide path includes an initial linear phase, a gradual adjustment phase, and a soft landing phase (Alarcon, [0073]: “The control device 100 is constructed so as to be able to deliver a precise dose of inhalation media stored in the cartridge 200. In the example shown in FIG. 1A, the user selects the dose by turning a dose selector dial 105. The housing 101 can contain dose level marks 106 in order to assist the user in setting the dose level. In other embodiments, the dose level marks 106 can be accompanied by text or icons indicating the quantity of media to be dispensed” and [0222]).  
Regarding claim 9 and 18 Alarcon further teaches the drug is one of: an opioid, a benzodiazepine, a non-benzodiazepine sleep medication, an antidepressant, or a proton pump inhibitor (Alarcon, [0245]: “FIGS. 48A through 48D, the invention can be more broadly applied to cessation from other active ingredients, including, but not limited to opioids and THC”).
Regarding claim 10 Alarcon teaches a system for providing interactive clinical decision support for drug dosage reduction, comprising a memory storing computer-executable instructions (Alarcon, [0083]); and a processor configured to execute the computer-executable instructions to (Alarcon, [0004]): including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect (Alarcon, [0233]: “Alternative visual analog scales can be implemented for applications configured to provide dosing recommendations for other conditions, including, but not limited to anxiety, depression, mental focus, tremors, intestinal distress, urge to smoke and appetite management… For example, other than numerical scale questions, the application can ask questions from Amsterdam Resting State Questionnaire, the Brunel Mood Scale questionnaire, the Fagerstrom Test For Nicotine Dependence (FTND), the Minnesota Nicotine Withdrawal Scale (MNWS) Shiffman Craving Scale (SCS), the Wisconsin Smoking Withdrawal Scale (WSWS), the Cigarette Withdrawal Scale (CWS), the Mood and Physical Symptoms Scale (MPSS), the Questionnaire on Smoking Urges (QSU) or the Single rating of craving Smoker Complaint Scale (Schneider)”); determining, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient (Alarcon, [0207]: “ In such cases, the data analysis program 1805 can be configured to extrapolate an effect response prediction by analyzing the records of doses and responses stored in database 1600. This can be accomplished via one or more data mining techniques, including, but not limited to: tracking patterns, classification, association, outlier detection, clustering, regression and prediction”); and adjusting the initial glide path using a second machine-learning model trained to select adjustments that improve the success probability (Alarcon, [0213]: “This is necessary because if a significant time has passed since the previous dose/inhalation, the next dose may need to be adjusted in order to ensure the that the effect will wear off by the time that the user initially set in block 3103” and [0233]); recommending at least one medication or therapy for the indicated side effect (Alarcon: [0164]: “Data analysis program 1805 can also be configured to extrapolate other patterns or find other correlations, including, but not limited to: drug interactions, side effects, tolerance build-up, adaptation, treatment of disease, improvement of physical or mental condition, and food interactions. The data analysis program 1805 can adjust recommendations in response to such patterns. For example, it may notice that users tend to develop a tolerance to a certain inhalation media and can adjust the recommendation in order to compensate accordingly”); and determining a prescription adjustment based on the revised glide path (Alarcon, [0164] and [0183]: “The potential benefits of remote control dosing include enabling third-parties to monitor the effects of dosing and adjust dosing accordingly, improving adherence to the correct dosing schedule, and ensuring the correct amount of inhalation media is consumed, thus reducing the likelihood of under-dosing and over-dosing. Data collected through monitoring remote control dosing by professionals can be used as training data to train machine learning systems to perform the dose recommendation function”). Alarcon does not teach generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; receiving periodic patient monitoring. However, Shelton teaches generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival (Shelton, Abstract: “The drug delivery control means comprises a controller, e.g., a microprocessor or microcontroller which is operable to automatically reduce the rate of drug delivery over a certain reduction interval (e.g., multiple days) from an initial dosage value to a final dosage value”, [0008], [0009], and [0027]: “FIG. 3B shows how the daily delivery rate is reduced from an initial value to a final value (shown as zero) over a 14 day interval”); receiving periodic patient monitoring (Shelton, [0008]: “dosage reduction is achieved over an interval comprised of multiple periods, where a period may, for example, comprise 4, 12, or 24 hours. An initial delivery profile specifies an initial delivery rate (or rates). Delivery rates for each subsequent period within the reduction interval are determined by applying a calculated reduction rate (typically a percentage) to the delivery profile for the preceding period”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alarcon to incorporate the teachings of Shelton and account for a system for providing interactive clinical decision support for drug dosage reduction, comprising: a memory storing computer-executable instructions; and a processor configured to execute the computer-executable instructions to: generate an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; 25Docket No: 040477.00006 receive periodic patient monitoring including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect; determine, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient; recommend at least one medication or therapy for the indicated side effect; and determine a prescription adjustment based on the revised glide path. Doing so would reduce the drug dosage delivered to the patient, reduce the drug dosage gradually, and/or terminate delivery of a drug as an initial step in preparation for changing the drug formulation (Shelton, [0003]-[0006]).
Regarding claim 19 Alarcon teaches a non-transitory computer readable medium storing computer-executable instructions that when executed by a processor cause the processor to: including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect (Alarcon, [0233]: “Alternative visual analog scales can be implemented for applications configured to provide dosing recommendations for other conditions, including, but not limited to anxiety, depression, mental focus, tremors, intestinal distress, urge to smoke and appetite management… For example, other than numerical scale questions, the application can ask questions from Amsterdam Resting State Questionnaire, the Brunel Mood Scale questionnaire, the Fagerstrom Test For Nicotine Dependence (FTND), the Minnesota Nicotine Withdrawal Scale (MNWS) Shiffman Craving Scale (SCS), the Wisconsin Smoking Withdrawal Scale (WSWS), the Cigarette Withdrawal Scale (CWS), the Mood and Physical Symptoms Scale (MPSS), the Questionnaire on Smoking Urges (QSU) or the Single rating of craving Smoker Complaint Scale (Schneider)”); determining, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient (Alarcon, [0207]: “ In such cases, the data analysis program 1805 can be configured to extrapolate an effect response prediction by analyzing the records of doses and responses stored in database 1600. This can be accomplished via one or more data mining techniques, including, but not limited to: tracking patterns, classification, association, outlier detection, clustering, regression and prediction”); and adjusting the initial glide path using a second machine-learning model trained to select adjustments that improve the success probability (Alarcon, [0213]: “This is necessary because if a significant time has passed since the previous dose/inhalation, the next dose may need to be adjusted in order to ensure the that the effect will wear off by the time that the user initially set in block 3103” and [0233]); recommending at least one medication or therapy for the indicated side effect (Alarcon: [0164]: “Data analysis program 1805 can also be configured to extrapolate other patterns or find other correlations, including, but not limited to: drug interactions, side effects, tolerance build-up, adaptation, treatment of disease, improvement of physical or mental condition, and food interactions. The data analysis program 1805 can adjust recommendations in response to such patterns. For example, it may notice that users tend to develop a tolerance to a certain inhalation media and can adjust the recommendation in order to compensate accordingly”); and determining a prescription adjustment based on the revised glide path (Alarcon, [0164] and [0183]: “The potential benefits of remote control dosing include enabling third-parties to monitor the effects of dosing and adjust dosing accordingly, improving adherence to the correct dosing schedule, and ensuring the correct amount of inhalation media is consumed, thus reducing the likelihood of under-dosing and over-dosing. Data collected through monitoring remote control dosing by professionals can be used as training data to train machine learning systems to perform the dose recommendation function”). Alarcon does not teach generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; receiving periodic patient monitoring. However, Shelton teaches generating an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival (Shelton, Abstract: “The drug delivery control means comprises a controller, e.g., a microprocessor or microcontroller which is operable to automatically reduce the rate of drug delivery over a certain reduction interval (e.g., multiple days) from an initial dosage value to a final dosage value”, [0008], [0009], and [0027]: “FIG. 3B shows how the daily delivery rate is reduced from an initial value to a final value (shown as zero) over a 14 day interval”); receiving periodic patient monitoring (Shelton, [0008]: “dosage reduction is achieved over an interval comprised of multiple periods, where a period may, for example, comprise 4, 12, or 24 hours. An initial delivery profile specifies an initial delivery rate (or rates). Delivery rates for each subsequent period within the reduction interval are determined by applying a calculated reduction rate (typically a percentage) to the delivery profile for the preceding period”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alarcon to incorporate the teachings of Shelton and account for a non-transitory computer readable medium storing computer-executable instructions that when executed by a processor cause the processor to: generate an initial non-linear glide path of recommended dosages starting at an initial dosage of a drug for a patient and ending at a goal dosage at an estimated time of arrival; receive periodic patient monitoring including at least one drug withdrawal scale score, at least one anxiety scale score, and at least one indicated side effect; determine, using one or more machine learning algorithms, a revised glide path based on a data record for the patient, the at least the drug withdrawal scale score and the at least one anxiety scale score for the patient; recommend at least one medication or therapy for the indicated side effect; and determine a prescription adjustment based on the revised glide path. Doing so would reduce the drug dosage delivered to the patient, reduce the drug dosage gradually, and/or terminate delivery of a drug as an initial step in preparation for changing the drug formulation (Shelton, [0003]-[0006]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon and Shelton, in view of Dagdeviren et al. (US 20180264191 A1).
Regarding claims 7 and 16 the combination of Alarcon and Shelton teaches the method of claim 1 and the system of claim 10. Alarcon and Shelton does not teach recommending the at least one medication or therapy for the indicated side effect comprises using an artificial neural network trained to select from a set of treatments based on the indicated side effect, the drug, and the patient record. However, Dagdeviren teaches recommending the at least one medication or therapy for the indicated side effect comprises using an artificial neural network trained to select from a set of treatments based on the indicated side effect, the drug, and the patient record (Dagdeviren, [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alarcon and Shelton to incorporate the teachings of Dagdeviren and account for recommending the at least one medication or therapy for the indicated side effect comprises using an artificial neural network trained to select from a set of treatments based on the indicated side effect, the drug, and the patient record. Doing so would provide fast, acute intervention with controllable on/off dosing to enable prompt interaction with neural network activity (Dagdeviren, [0006]).

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                              

/JOHN P GO/Primary Examiner, Art Unit 3686